DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/569,850 filed on September 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 05/09/2022 responding to the Office action mailed on 01/07/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-4, 6-9, 11-13, 15-18, 20, 22-24, and newly added claim 25.

Election/Restrictions
Claim 1 is allowable.  The restriction requirement between species, as set forth in the Office action mailed on 10/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 10/30/2020 is hereby withdrawn.  Claims 11 and 12, directed to a non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter           
Claims 1-4, 6-9, 11-13, 15-18, 20, and 22-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record Choi (US 2008/0017968) and Yamano (US 2009/0008765) disclose most aspects of the claimed invention.  However, with respect to independent claims 1, 13, and 18 they do not disclose that “the redistribution structure has an upper dielectric layer closest to the die, wherein an upper portion of the conductive pad extends above a first side of the upper dielectric layer facing the die, and a lower portion of the conductive pad extends into the upper dielectric layer and physically contacts an uppermost metal layer of the redistribution structure closest to the die, wherein sidewalls of the lower portion of the conductive pad physically contact the upper dielectric layer of the redistribution structure, wherein the solder is disposed on the upper portion of the conductive pad, wherein the first conductive pillar has an upper portion over the first side of the upper dielectric layer of the redistribution structure, and has a lower portion extending into the upper dielectric layer and physically contacting the uppermost metal layer of the redistribution structure, wherein the upper portion and the lower portion of the first conductive pillar have a same material composition”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814